Exhibit 10.2

 

BNSF RAILWAY COMPANY

Incentive Compensation Plan

Amended and Restated Effective January 1, 2006

 

1.0 OBJECTIVE

 

The BNSF Railway Company (“BNSF Railway” or the “Company”) Incentive
Compensation Plan (“ICP” or the “Plan”) has as its objective to:

 

  1.1 Communicate and focus attention on key BNSF Railway business goals.

 

  1.2 Identify and reward superior performance.

 

  1.3 Provide a competitive compensation package to attract and retain high
quality employees.

 

2.0 ADMINISTRATION

 

The ICP Committee shall provide overall administration of the Plan. The ICP
Committee shall be comprised of the Chief Executive Officer, the Executive Vice
President and CFO, the Executive Vice President Law & Government Affairs and
Secretary, and the Vice President-Human Resources and Medical.

 

The ICP Committee will have discretionary authority to review and approve any
changes in eligibility, levels of participation, incentive opportunity, basis
for award determination, performance objectives, etc., subject to other
requirements of the Plan. Review and approval of Plan details will be performed
on an annual basis.

 

The ICP Committee will appoint a plan administrator whose responsibility to the
ICP Committee will include:

 

  2.1 Establishment of procedures for the Plan operation.

 

  2.2 Timely and effective management of the day-to-day operations of the Plan.

 

  2.3 Performance of periodic analyses to ensure the Plan’s effectiveness.

 

3.0 ELIGIBILITY

 

All regularly assigned, active salaried employees of BNSF Railway and its rail
subsidiaries shall be eligible to participate in the ICP subject to the
discretion of the ICP Committee. Employees hired into a salaried position after
October 1, will not be eligible until the next calendar year. The ICP Committee
shall designate an employee’s level of participation. The extent of
participation in the ICP may vary according to the employee’s level of
responsibility. Depending on one’s level within the organization and
departmental discretion, some percentage of an employee’s payout potential may
be based upon achievement of personal goals.



--------------------------------------------------------------------------------

  3.1 ICP eligibility of newly hired salaried employees or scheduled employees
promoted to a salaried position will be treated as follows:

 

  3.1.1 A new employee hired into an eligible position on or before October 1
will be eligible to participate in the current calendar year.

 

  3.1.2 A scheduled employee promoted to a regularly assigned salaried position
on or before October 1 will be eligible to participate in the current calendar
year.

 

  3.1.3 The ICP award for a new salaried employee or a scheduled employee
promoted into an eligible position for the first time, on or before October 1,
will be prorated based upon the number of days worked in active service in the
eligible position.

 

  3.2 Promotions, transfers, and assignments of active employees to temporary,
part-time, red-circle or other similar salary band continuation status will be
treated in the following manner:

 

  3.2.1 A scheduled employee placed on temporary assignment to a salaried
position will not be eligible for an ICP payout.

 

  3.2.2 A regularly-assigned salaried employee placed on a temporary assignment
to another salaried position of a higher salary band will maintain his/her
regularly assigned position’s ICP participation level.

 

  3.2.3 A regularly-assigned salaried employee promoted (or demoted) from one
position to another with a higher (or lower) ICP participation level will have
his/her ICP award calculated on a pro-rata basis for the number of days employed
at each level.

 

  3.2.4 A regularly-assigned salaried employee who is assigned for all or a
portion of the year to a part-time position will have his/her ICP award
calculated on a pro-rata basis for the number of days employed at each ICP
participation level and full-time-equivalency level.

 

  3.2.5 A regularly-assigned salaried employee who has red-circle or other
similar salary band continuation status at a higher salary band will have
his/her ICP award calculated on a pro-rata basis at the ICP participation level
of the higher salary band for the number of days of red-circle or other similar
salary band continuation status and at the ICP participation level of the
assigned band for the number of days without such status.

 

  3.3 ICP eligibility with respect to voluntary and involuntary separation will
be determined as follows:

 

2



--------------------------------------------------------------------------------

  3.3.1 VOLUNTARY RESIGNATIONS

 

  3.3.1(a) If a participating employee voluntarily resigns after December 31,
but before award payout, the amount that would have otherwise been received had
there been no resignation will be paid to the employee.

 

  3.3.1(b) If a participating employee voluntarily resigns on or before
December 31, and is not eligible for participation in a company-sponsored
severance program, the employee forfeits all rights to an ICP award.

 

  3.3.1(c) If a participating employee voluntarily resigns in conjunction with a
Company-sponsored severance program, the participant is eligible to receive a
pro-rata share of the ICP award he/she would otherwise have earned based upon
the number of days worked in active service during the severance year.

 

  3.3.2 INVOLUNTARY SEPARATION

 

  3.3.2(a) If a participating employee is terminated for cause, the participant
forfeits all rights to an ICP award. Cause shall be defined by the ICP
Committee.

 

  3.3.2(b) If a participating employee is terminated at the discretion of the
Company as part of a Company-sponsored severance program and other than for
cause, the participant is eligible to receive a pro-rata share of the ICP award
he/she would otherwise have earned based upon the number of days worked in
active service during the severance year.

 

  3.4 ICP eligibility with respect to the following events will be determined as
indicated.

 

       MISCELLANEOUS EVENTS AFFECTING ELIGIBILITY

 

  3.4.1 Retirement—The participant is eligible to receive a pro-rata share of
the ICP award he/she would otherwise have earned based upon the number of days’
service prior to retirement.

 

  3.4.2 Disability—A participating employee on short-term disability is eligible
to receive the full ICP payout. A participating employee who is placed on
long-term disability (“LTD”) is eligible to receive a pro-rata share of the ICP
award he/she would have earned based upon the number of days’ of otherwise
eligible service accrued prior to being placed on LTD. No ICP eligibility
accrues for any employee while on LTD, but eligibility will be reinstated should
the employee be removed from LTD and return to an active, regularly-assigned
salaried position.

 

3



--------------------------------------------------------------------------------

  3.4.3 Medical Leave—A participating employee on short-term paid medical leave
is eligible to receive the full ICP payout. An employee on unpaid medical leave
will be ineligible to receive an ICP payout for those days comprising the unpaid
medical leave period. The employee will receive a pro-rata ICP payout based upon
the total of all otherwise eligible salaried service during the year, excluding
the days on unpaid medical leave of absence.

 

  3.4.4 Suspension—A participating employee suspended (without pay) for
disciplinary reasons is ineligible to receive an ICP payout for any and all days
comprising the suspension period.

 

  3.4.5 Leave of Absence with Pay—A participating employee on leave of absence
with pay is entitled to receive the full ICP payout.

 

  3.4.6 Leave of Absence without Pay—A participating employee on leave of
absence without pay will be ineligible to receive an ICP payout for those days
comprising the unpaid leave period. The employee will receive a pro-rata ICP
payout based upon the total of all otherwise eligible salaried service during
the year, excluding the days on unpaid leave of absence.

 

  3.4.7 Military Leave—A participating employee on paid military leave is
entitled to the full ICP payout. An employee on unpaid military leave will be
ineligible to receive an ICP payout for those days comprising the unpaid
military leave period. The employee will receive a pro-rata ICP payout based
upon the total of all otherwise eligible salaried service during the year,
excluding the days on unpaid military leave of absence.

 

  3.4.8 Death—A pro-rata share of the ICP award the participant would otherwise
have earned will be paid to the deceased employee’s estate based upon the total
number of days of eligible service during the award year.

 

  3.4.9 Seniority Exercise—A participating employee who exercises his/her
seniority at any time during the year forfeits all rights to an ICP award for
that year except under circumstances when an employee exercises seniority in
lieu of a severance package which had been offered to the employee.

 

  3.4.10 Position Abolishment—If the Company abolishes a participating salaried
employee’s position and the Company offers a severance package, the participant
is eligible to receive a pro-rata share of the ICP award he/she would otherwise
have earned based upon the number of days’ service prior to abolishment.

 

  3.4.11 The ICP Committee may, at its discretion, decide to pay all or a
portion of the award a participant would otherwise have earned when termination
occurs under any subsection to Section 3.0 ELIGIBILITY.

 

4



--------------------------------------------------------------------------------

For purposes of Section 3.0, a pro-rata share of the ICP award a participant
would otherwise have earned shall be based upon the nearest whole number of days
in active service during the award year. Performance awards for eligible persons
terminating employment during the award year shall be based on actual Company
and individual performance through the full year and will be payable at the
payment date for continuing employees.

 

4.0 INCENTIVE OPPORTUNITIES

 

The incentive awards will be designed to reflect the position’s impact on BNSF
Railway performance and will provide incentives that are in line with key
competitors. Incentive levels will be determined and communicated to employees
on an annual basis.

 

5.0 INCENTIVE AWARD BASES

 

The ICP Committee shall annually review the mix of Company goals and individual
or departmental goals (defined further in Section 6.0) and may modify them at
its discretion.

 

6.0 PERFORMANCE OBJECTIVES

 

Payments of ICP awards shall be based on performance measured against objectives
established by the Compensation and Development Committee of the Board of
Directors of Burlington Northern Santa Fe Corporation (“BNSF Corporation”).

 

  6.1. COMPANY-WIDE GOALS

 

Company-wide performance objectives shall be established at the beginning of
each year for BNSF Railway.

 

  6.2. PERSONAL AND DEPARTMENTAL GOALS

 

If the ICP Committee determines that departments may have departmental or
personal goals, then each department may establish its own departmental goals
and assign them to some or all departmental employees. The department may also
establish personal goals for selected employees to be accomplished in addition
to or in lieu of any departmental goals.

 

The personal goals element of the ICP is intended to be used by the immediate
supervisor of an employee whose salary band is a level approved by the ICP
Committee to have personal goals assigned as part of an employee’s plan
participation. In such circumstances, the manager may deem it necessary or
desirable to encourage the planning and review of written individual objectives
in order to accomplish the following:

 

  6.2.1 Provide a system whereby senior management and subordinates mutually
agree on important objectives to be attained.

 

5



--------------------------------------------------------------------------------

  6.2.2 Provide an opportunity for regular review and feedback regarding
progress towards stated objectives.

 

  6.2.3 Introduce a discretionary element into the ICP to give senior management
greater flexibility in ensuring that the ICP accomplishes its basic purposes.

 

At the beginning of each year for which there are to be personal goals, it is
recommended that approximately two goals be mutually agreed upon by the
participating employee and his/her immediate supervisor. These objectives are to
represent specific accomplishments desired within the framework of the
responsibilities of the participating employee, or could represent specific
goals beyond the scope of the employee’s usual job requirements. Objectives may
be related solely to one individual, or may relate to a group of two or more
individuals whose efforts are required to complete a common task. Objectives may
apply to the full year, or to a portion of the year, as appropriate. Each
objective shall be designed to be measurable and attainable, but not without
significant effort.

 

Personal goals, when they apply, will be established for each participating
employee by the employee and his or her manager subject to the approval of the
department head and the ICP Committee.

 

7.0 PERFORMANCE

 

Company performance will be reviewed each quarter when quarterly financial and
operating results are available. The determination and distribution of awards
will occur as soon as practicable after the compilation of the full year
results.

 

Senior management and the ICP Committee shall have the discretion to apply
judgment to their performance evaluation at the company, departmental and
individual performance levels. Performance shall be evaluated in light of
opportunities and conditions prevailing during the measurement period.

 

  7.1 The ICP Committee shall approve all awards except as described in
Section 7.3.

 

  7.2 Subject to Section 7.3, the ICP Committee has the discretion of increasing
or decreasing individual or collective awards on any basis including the
following considerations:

 

  7.2.1 BNSF Railway performance relative to its competitors.

 

  7.2.2 Long term as well as short term performance considerations.

 

  7.2.3 Unforeseen opportunities and obstacles.

 

  7.2.4 The ICP Committee’s judgment of BNSF Railway and individual performance.

 

6



--------------------------------------------------------------------------------

  7.3 The awards of all executive officers of BNSF Railway who are also
executive officers of BNSF Corporation shall be recommended by the Compensation
and Development Committee of the BNSF Corporation Board of Directors and
approved by the BNSF Corporation Board of Directors, provided, however, that the
award for the Chief Executive Officer shall be approved by the independent
directors on the BNSF Corporation Board of Directors.

 

8.0 AWARD PAYMENT

 

The ICP Committee will select the payment date at its discretion as soon as
practicable after the close of the year and completion of performance
evaluations, provided, however, that the payment date shall be no later than the
15th day of the third month following the close of the year unless unforeseeable
events make it impractical to make the payments by such date. ICP awards are
subject to all usual tax and withholding requirements.

 

To the extent that the Plan and the awards under the Plan are subject to the
rules applicable to nonqualified deferred compensation plans under section 409A
of the Code, such portion of the Plan and such awards are not intended to result
in acceleration of income recognition or imposition of penalty taxes by reason
of section 409A, and the terms of such portion of the Plan and such awards shall
be interpreted in a manner (and such portion of the Plan and such awards will be
amended to the extent determined necessary or appropriate by the Committee) to
avoid such acceleration and penalties.

 

NOTE: If the Company fails to meet its financial threshold objectives, then no
ICP awards (companywide, departmental, or individual) shall be due or payable
for that year above 200 percent of target for each non-financial measure except
to the extent that the ICP Committee shall decide, in its discretion, that ICP
awards shall nevertheless be paid above that level (provided, however, that with
respect to any employees who are executive officers of BNSF Corporation, the
Compensation and Development Committee and the Board of Directors of BNSF
Corporation must concur in this decision, provided, however, that in the case of
the Chief Executive Officer, only the independent directors on the BNSF
Corporation Board of Directors must concur in this decision).

 

9.0 COMMUNICATIONS

 

The Plan administrator, under the direction of the ICP Committee, shall be
responsible for maintaining records and communicating information concerning the
ICP.

 

10.0 TERMINATION OR AMENDMENT

 

The ICP shall remain in effect until terminated or ended by the Board of
Directors or the ICP Committee. However, if a Change in Control shall have
occurred during the term of this Plan, this Plan shall continue in effect
through the end of the year in which such Change in Control occurred, during
which time the Company is contractually bound to maintain the Plan, and provided
further that the membership of the Committee cannot be changed during such
period.

 

A “Change in Control” shall be deemed to have occurred if

 

7



--------------------------------------------------------------------------------

  (a) any “person”, as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
BNSF Corporation, any trustee or other fiduciary holding securities under an
employee benefit plan of BNSF Corporation, or any company owned, directly or
indirectly, by the stockholders of BNSF Corporation in substantially the same
proportions as their ownership of stock of BNSF Corporation), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of BNSF Corporation representing 25% or more of the
combined voting power of BNSF Corporation’s then outstanding securities;

 

  (b) during any period of two consecutive years (not including any period prior
to the effective date of this provision), individuals who at the beginning of
such period constitute the Board of BNSF Corporation, and any new director
(other than a director designated by a person who has entered into an agreement
with BNSF Corporation to effect a transaction described in clause (a), (c) or
(d) of this definition) whose election by the Board of BNSF Corporation or
nomination for election by BNSF Corporation’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

 

  (c) the stockholders of BNSF Corporation approve a merger or consolidation of
BNSF Corporation with any other company other than (i) a merger or consolidation
which would result in the voting securities of BNSF Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 80% of the combined voting power of the voting securities of
BNSF Corporation (or such surviving entity) outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of BNSF Corporation (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 25% of the combined voting
power of BNSF Corporation’s then outstanding securities; or

 

  (d)

the stockholders of BNSF Corporation adopt a plan of complete liquidation of
BNSF Corporation or approve an agreement for the sale or disposition by BNSF
Corporation of all or substantially all of BNSF Corporation’s assets. For
purposes of this clause (d), the term “the sale or disposition by BNSF
Corporation of all or substantially all of BNSF Corporation’s assets” shall mean
a sale or other disposition transaction or series of related transactions
involving assets of BNSF Corporation or of any direct or indirect subsidiary of
BNSF Corporation (including the stock of any direct or indirect subsidiary of
BNSF Corporation) in which the value of the assets or stock being sold or
otherwise disposed of (as measured by the purchase price being paid therefore or
by such other method as the Board of Directors of BNSF Corporation determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than two-thirds of the fair market value of BNSF Corporation
(as hereinafter defined). For

 

8



--------------------------------------------------------------------------------

 

purposes of the preceding sentence, the “fair market value of BNSF Corporation”
shall be the aggregate market value of BNSF Corporation’s outstanding shares of
common stock (on a fully diluted basis) plus the aggregate market value of BNSF
Corporation’s other outstanding equity securities. The aggregate market value of
the shares of BNSF Corporation’s common stock (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
“Transaction Date”) shall be determined by the average closing price for BNSF
Corporation’s common stock for the ten trading days immediately preceding the
Transaction Date. The aggregate market value of any other equity securities of
BNSF Corporation shall be determined in a manner similar to that prescribed in
the immediately preceding sentence for determining the aggregate market value of
the shares of BNSF Corporation’s common stock or by such other method as the
Board of Directors of BNSF Corporation shall determine is appropriate.

 

Subject to Section 10.0 hereof, BNSF Railway and its subsidiaries reserve the
right to change Plan provisions or terminate the Plan at any time.

 

11.0 EFFECTIVE DATE

 

The Amended and Restated ICP is effective January 1, 2006.

 

12.0 NON-DUPLICATION OF BENEFITS

 

The ICP is in place of the Burlington Northern Santa Fe Incentive Compensation
Plan effective as of January 1, 1996, and there shall be no duplication of
benefits under such plan and the ICP.

 

9